ORDER
The Court having considered the adverse recommendation of the State Board of Law Examiners, dated November 3, 1997, the applicant’s exceptions filed thereto, and the argument of applicant presented at the hearing held before this Court on March 5, 1998, it is this 6th day of March, 1998
ORDERED, by the Court of Appeals of Maryland, that the adverse recommendation of the State Board of Law Examiners be, and it is hereby, accepted and Robert Kendall, Jr. is denied admission at this time to the Bar of Maryland.